In a negligence action to recover damages for personal injury, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings Counjty, entered August 28, 1961 after a jury trial, as with respect to the defendants Greater New York Association, Inc., and Stone & Webster Engineering Corp., dismissed the complaint at the end of plaintiff’s ease for failure of proof. Judgment, insofar as appealed from, affirmed, without costs. No cjpinion. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.